DETAILED ACTION
Status of the Claims
Applicant's arguments, filed 01/11/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 01/11/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment, or are reiterated.
Applicants have amended claims 7, 10-12, and 19.
Applicants have left claims 1-6, 8, 9, 13-18, 20, and 21 as originally filed/previously presented.
Claims 1-21 are the current claims hereby under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2022 is being considered by the examiner.
Claim Rejections - 35 USC § 102 - Maintained and Modified Necessitated by Applicants Amendments
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-13 and 15-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ganton et al. (Pat. No. US 10,405,800), hereinafter referred to as Ganton.
Regarding Claim 1, Ganton discloses a system for controlling activation of analyte sensor electronics circuitry (Abstract, “devices and methods for detecting activation of an electronic device, including a biomedical and biometric device”), the system comprising: 
an analyte sensor (Fig. 4B, element 400, “electronic device”) that is electrically and mechanically coupled to analyte sensor electronics circuitry (Fig. 3A, elements 330, 340 “first sensor”, and 360 “second sensor”) prior to transitioning the system into an operational state (col. 17, lines 19-36, “electronic device can include the same or similar circuitry, components, and hardware as the electronic device 300 in Figs. 3A-3E …”, the circuitry is mechanically and electrically coupled in one unit, as shown in element 400); 
wherein the analyte sensor electronics circuitry is adapted to: 
trigger an indication for the system to exit a lower power state and transition into the operational state (Fig. 6, elements 610 and 615), wherein the indication is triggered based on a threshold value associated with deployment of the system (col. 24, lines 16-47, “first signal is received from the first sensor … the first signal may include rise characteristics or decay characteristics of the first capacitance sensor … the electronic device is in close proximity or in contact with a body based on the first signal is determined ... if the calculated difference associated with the first signal is greater 
responsive to the indication, generate a control signal operable to cause the analyte sensor to gather information related to a level of an analyte in a host (Fig. 6, element 620, “in response to determining that the electronic device is in close proximity to or in contact with the body, a second signal from a second sensor”, col. 25, lines 5-29, “a second signal is received from a second sensor in response to determining that the electronic device is in close proximity to or in contact with the body … the second signal may be received from the second capacitance sensor of one or more needles, such as one or more needles of a glucometer”); and 
generate a comparison between the information related to the level of the analyte in the host and a condition (col. 25, lines 30-42, “the electronic device is determined to be activated based on one or more both of the first and the second signal … for example, if the second signal is greater than the threshold value”); 
wherein the system exits the lower power state and transitions into the operational state based on the indication being triggered and the comparison indicating that the level of the analyte in the host satisfies the condition (Fig. 6, element 630, “cause the electronic device to transition from the low-power mode to an active mode in response to determining that the electronic device is activated and the electronic device being in the low-power mode” and col. 25, line 66 - col. 26, line 10, “the electronic device is determined to be activated based at least in part on the first signal and the second signal in order to transition from a low-power mode to an active mode”). 
Regarding Claim 2, Ganton discloses the system of claim 1, wherein the analyte sensor electronics circuitry is further adapted to cause the system to trigger the indication in response to the threshold value being satisfied for at least a predetermined amount of time (Fig. 3E, element 349a and 349b and col. 24, lines 34-47, “a controller may process the first signal by measuring rise times or decay times ... if the calculated difference associated with the first signal is greater than the threshold value, then the electronic device is determined to be in close proximity to or in contact with the body”).
Regarding Claim 3, Ganton discloses the system of claim 1, wherein the indication is a signal generated using one or more of an activation detection circuit (Fig. 3A, element 330 and 332, “controller” and “processor”) and an activation detection component (Fig. 4B, element 415, “needle”) that are adapted to detect one or more of insertion of the analyte sensor into the host and deployment of the system (col. 19, line 54 - col. 20, line 5, “with an impedance sensor as part of the one or more needles 415, the one or more needles 415 may be capable of determining that the electronic device 400 is in contact with the skin of the patient’s body 130 … change in electrical impedance can be measured to detect whether the electronic device is in contact with the patient’s body”).
Regarding Claim 4, Ganton discloses the system of claim 1, wherein the control signal is a signal operable to cause a potentiostat to apply a voltage bias to the analyte sensor and thereby cause the analyte sensor to gather the information related to the level of the analyte in the host (Fig. 5, elements 530, and 502, “second sensor”, col. 22, lines 16-37 and col. 20, lines 6-21, “at least one of the needles is part of an electronic device which is a glucometer … further include a subcutaneous glucose sensor measuring a concentration of glucose in the body … 
Regarding Claim 5, Ganton discloses the system of claim 1, wherein, after the system transitions to the operational state, the system continues gathering the information related to the level of the analyte in the host and communicates the information to one or more display devices or one or more partner devices (col. 26, lines 50-65, “the electronic device is fully operational and all the sensors and the peripheral electronic components are activated … the wireless communications component may be activated during the active mode … one or more sensors for taking readings and/or measurements of the body may be activated during the active mode …”, Fig. 3A, elements 311, 370, and col. 11, lines 5-10, “wireless communication component may be coupled to the controller and coupled to the antenna … the antenna of the electronic device may be configured to establish wireless communication with an antenna of the remote device … sensor data or readings from the one or more sensors may be transferred from the electronic device to another device”) .
Regarding Claim 6, Ganton discloses the system of claim 1, wherein the threshold value is related to a level of a known analyte typically present in a human host (col. 20, lines 6-21, “subcutaneous glucose sensor is capable of piercing the skin of the body and measuring a concentration of glucose in the body … glucose sensor can provide readings that can be used to validate that the electronic device is installed, activated, or in use … thus, the glucose sensor 
Regarding Claim 7, 
Regarding Claim 8, Ganton discloses the system of claim 1, wherein the condition comprises the level of the analyte in the host exceeding the threshold value (col. 20, lines 6-21, “subcutaneous glucose sensor is capable of piercing the skin of the body and measuring a concentration of glucose in the body … glucose sensor can provide readings that can be used to validate that the electronic device is installed, activated, or in use … thus, the glucose sensor may also be referred to as a “second sensor”, therefore the second sensor reaches a threshold of a glucose reading in order to transition the system from a low power to operating mode of Fig. 6, element 630).
Regarding Claim 9, Ganton discloses the system of claim 1, wherein the analyte sensor electronics circuitry is further adapted to cause the system to trigger the indication in response to a condition being satisfied for programmed intervals of time (col. 16, lines 19-36, “difference in the time measurements, such as the difference between time 349a and the time 349 can reflect different capacitances between a body present and a body not present condition … the presence of the body may indicate that the electronic device is in close proximity to or in contact with the body”, the amount of time being that the capacitance rise time is correct).
Regarding Claim 10, Ganton discloses the system of claim 1, wherein information related to the level of the analyte in the host is used to generate detected counts, wherein the condition comprises a threshold characteristic, and wherein if the comparison indicates that-3-Application No.: 16/400,873Filing Date:May 1, 2019 the detected counts meet the threshold characteristic, the system exits the lower power state and enters the operational state (col. 20, lines 6-21, “subcutaneous glucose sensor is capable of piercing the skin of the body and measuring a concentration of glucose in the body … glucose sensor can provide readings that can be used to validate that the electronic device is installed, 
Regarding Claim 11, Ganton discloses a method for controlling analyte sensor electronics circuitry (Abstract, “method for detecting activation of an electronic device, including a biomedical and biometric device”), the method comprising: 
the analyte sensor electronics circuitry obtaining a first electrical signal generated using one or more of an analyte sensor (Fig. 4B, element 400, “electronic device”) and a secondary sensor (Fig. 3A, elements 330, 340 “first sensor”, and 360 “second sensor” and Fig. 6, element 610); 
determining whether a first condition is met based on the first electrical signal obtained by the analyte sensor electronics circuitry (Fig. 6, element 615, “determine whether the electronic device is in close proximity to or in contact with a body based on the first signal” and col. 24, lines 16-47, “first signal is received from the first sensor … the first signal may include rise characteristics or decay characteristics of the first capacitance sensor … the electronic device is in close proximity or in contact with a body based on the first signal is determined ... if the calculated difference associated with the first signal is greater than the threshold value, then the electronic device is determined to be in close proximity or in contact with the body”); 
responsive to the first condition being met, the analyte sensor electronics circuitry activating an analyte measurement circuit (Fig. 6, element 620, “receive, in response to determining that the electronic device is in close proximity to or in contact with the body, a 
the analyte measurement circuit using the analyte sensor to gather information related to an analyte value in a host, wherein the analyte sensor was coupled to the analyte sensor electronics circuitry before the analyte sensor was implanted into the host (Fig. 6, element 620, “in response to determining that the electronic device is in close proximity to or in contact with the body, a second signal from a second sensor”, col. 25, lines 5-29, “a second signal is received from a second sensor in response to determining that the electronic device is in close proximity to or in contact with the body … the second signal may be received from the second capacitance sensor of one or more needles, such as one or more needles of a glucometer”); 
the analyte sensor electronics circuitry determining whether the information related to the analyte value in the host meets a second condition (Fig. 6, element 625, “determine whether the electronic device is activated based on one or both of the first signal and the second signal”); 
responsive to the analyte sensor electronics circuitry determining that the information related to the analyte value in the host meets the second condition, the analyte sensor electronics circuitry exiting a lower power consumption mode (Fig. 6, element 630, and col. 25, lines 30-42, “the electronic device is determined to be activated based on one or more both of the first and the second signal … for example, if the second signal is greater than the threshold value”); and 

Regarding Claim 12, Ganton discloses the method of claim 11, wherein the second condition is met if the information related to the analyte value indicates that a level of the analyte value in the host satisfies a threshold value (col. 20, lines 6-21, “subcutaneous glucose sensor is capable of piercing the skin of the body and measuring a concentration of glucose in the body … glucose sensor can provide readings that can be used to validate that the electronic device is installed, activated, or in use … thus, the glucose sensor may also be referred to as a “second sensor”, therefore the second sensor reaches a threshold of a glucose reading in order to transition the system from a low power to operating mode of Fig. 6, element 630).
Regarding Claim 13, Ganton discloses the method of claim 11, wherein the first condition represents a proximity of the analyte sensor electronics circuitry to a reference point (col. 24, lines 16-47, “first signal is received from the first sensor … the first signal may include rise characteristics or decay characteristics of the first capacitance sensor … the electronic device is in close proximity or in contact with a body based on the first signal is determined ... if 
Regarding Claim 15, Ganton discloses the method of claim 11, wherein the first condition relates to one or more electrical characteristics measured for the analyte sensor (Fig. 3E, element 349a and 349b and col. 24, lines 34-47, “a controller may process the first signal by measuring rise times or decay times ... if the calculated difference associated with the first signal is greater than the threshold value, then the electronic device is determined to be in close proximity to or in contact with the body”).
Regarding Claim 16, Ganton discloses a system for monitoring an analyte in a host (Abstract, “devices and methods for detecting activation of an electronic device, including a biomedical and biometric device”), the system comprising: 
an analyte sensor (Fig. 4B, element 400, “electronic device”) comprising one or more electrodes that are adapted to gather information related to a level of the analyte in the host (col. 18, line 59 - col. 19, line 8, “the one or more needles can include an additional sensor in the sensor arrangement … the additional sensor can be a capacitance sensor, an impedance sensor, ohmic sensor, or a mechanical switch … be used in conjunction with components/sensors for taking readings of the body, such as a needle of a glucometer”); 
sensor electronics circuitry mechanically and electrically coupled to the analyte sensor before the analyte sensor is implanted into the host (col. 17, lines 19-36, “electronic device can include the same or similar circuitry, components, and hardware as the electronic device 300 in 
wherein the sensor electronics circuitry is adapted to generate an indicator using a first condition (Fig. 6, element 610, 615, “determine whether the electronic device is in close proximity to or in contact with a body based on the first signal”) and a measurement of an electrical signal passed between at least two of the one or more electrodes (col. 20, lines 6-21, “at least one of the needles is part of an electronic device which is a glucometer … the one or more needles can further include a subcutaneous glucose sensor … measuring a concentration of glucose in the body”); and 
wherein the sensor electronics circuitry is further adapted to cause the system to enter an active state in response to the sensor electronics circuitry generating a confirmation of the indicator using a second condition and the information related to the level of the analyte in the host (Fig. 6, element 625, “determine whether the electronic device is activated based on one or both of the first signal and the second signal” and element 630, “cause the electronic device to transition from the low-power mode to an active mode in response to determining that the electronic device is activated and the electronic device being in the low-power mode” and col. 25, line 66 - col. 26, line 10, “the electronic device is determined to be activated based at least in part on the first signal and the second signal in order to transition from a low-power mode to an active mode”). 
Regarding Claim 17, Ganton discloses the system of claim 16, wherein the sensor electronics circuitry is further adapted to use the measurement of the electrical signal passed between the at least two of the one or more electrodes to determine one or more of an 
Regarding Claim 18, Ganton discloses a system for monitoring an analyte in a host (Abstract, “devices and methods for detecting activation of an electronic device, including a biomedical and biometric device”), the system comprising: 
analyte sensor electronics circuitry (Fig. 3A, element 300); 
an analyte sensor that is mechanically and electrically coupled to the analyte sensor electronics circuitry before the analyte sensor is implanted into the host (col. 17, lines 19-36, “electronic device can include the same or similar circuitry, components, and hardware as the electronic device 300 in Figs. 3A-3E …”, the circuitry is mechanically and electrically coupled in one unit, as shown in element 400);
an activation detection circuit coupled to the analyte sensor (Fig. 3A, element 330, 342, 362) and adapted to generate a control signal operable to cause the analyte sensor to obtain information related to a level of the analyte in the host (Fig. 6, elements 620, 625, “receive … a second signal” and col. 25, lines 5-29, “a second signal is received from a second sensor in response to determining that the electronic device is in close proximity to or in contact with the body … the second signal may be received from the second capacitance sensor of one or more needles, such as one or more needles of a glucometer”), wherein the control signal is generated in response to an electrical signal indicating that a first condition is satisfied (Fig. 6, element 
wherein the analyte sensor electronics circuitry is adapted to cause the system to change states if the level of the analyte in the host satisfies a second condition and if the electrical signal indicates that the first condition is satisfied (Fig. 6, element 625 and 630, “determine whether the electronic device is activated based on one or both of the first signal and the second signal” and “cause the electronic device to transition from the low-power mode to an active mode …”).
Regarding Claim 19, Ganton discloses the system of claim 18, wherein the electrical signal indicating that the first condition is satisfied is generated using one or more of: a detected proximity between the analyte sensor electronics circuity and a reference object (col. 17, lines 37-54, “multiple sensing surfaces position on a surface of the electronic device may be employed to detect contact or proximity with the skin of the patient”); a temperature monitored by the analyte sensor electronics circuitry; an output of an accelerometer of the analyte sensor electronics circuitry (col. 7, lines 5-30, “other sensors may assist in measuring detectable physical phenomena or other quantities, such as temperature”); a response generated using wireless signaling transmitted or received by the analyte sensor electronics; a detected change in air pressure measured by the analyte sensor electronics circuitry; audio information monitored by the analyte sensor electronics circuitry; a signal generated by the analyte sensor electronics circuitry in response to photons detected by the analyte sensor electronics circuitry; a conductivity measured between two terminals of the analyte sensor electronics circuitry (col. 14, lines 27-39, “first sensor may be configured in a number of ways to 
Regarding Claim 20, Ganton discloses a system for monitoring an analyte in a host (Abstract, “devices and methods for detecting activation of an electronic device, including a biomedical and biometric device”), the system comprising: 
analyte sensor electronics circuitry (Fig. 3A, element 300); 
an analyte sensor adapted to be coupled to the analyte sensor electronics circuitry before the analyte sensor is implanted into the host (col. 17, lines 19-36, “electronic device can include the same or similar circuitry, components, and hardware as the electronic device 300 in Figs. 3A-3E …”, the circuitry is mechanically and electrically coupled in one unit, as shown in element 400); 
an activation detection circuit (Fig. 3A, element 330, 342, 362) coupled to the analyte sensor (Fig. 4B, element 415 and col. 18, lines 19-32, “needle of a glucometer”) and adapted to monitor a secondary sensor (Fig. 4B, elements 412, 413, 414) according to a sampling frequency (Fig. 2, element 204, 206, 230) and to increase the sampling frequency in response to a first event detected using the secondary sensor (Fig. 6, element 605, “set an electronic device to a low-power mode”, the first sampling frequency being the low power mode, during the 
wherein the activation detection circuit is further adapted to monitor the secondary sensor according to the increased sampling frequency and to generate a control signal in response to detecting a second event (Fig. 6, element 610, 615, “determine whether the electronic device is in close proximity or in contact with a body based on the first signal”), wherein the control signal is operable to-6-Application No.: 16/400,873 Filing Date:May 1, 2019cause the analyte sensor to make a measurement for obtaining information indicative of a level of the analyte in the host when the analyte sensor is implanted in the host (Fig. 6, element 620 and 625, “in response to determining that the electronic device is in close proximity to or in contact with the body, a second signal from a second sensor” and col. 25, lines 5-29, “a second signal is received from a second sensor in response to determining that the electronic device is in close proximity to or in contact with the body … the second signal may be received from the second capacitance sensor of one or more needles, such as one or more needles of a glucometer”); and 
wherein the analyte sensor electronics circuitry is further adapted to cause the system to change states in response to the information indicative of the level of the analyte in the host satisfying a condition, and further in response to the activation detection circuit detecting the second event (Fig. 6, element 625 and 630, “determine whether the electronic device is activated based on one or both of the first signal and the second signal” and “cause the electronic device to transition from the low-power mode to an active mode …” and col. 25, lines 30-42, “the electronic device is determined to be activated based on one or more both of the 
Regarding Claim 21, Ganton discloses the system of claim 20, wherein the sampling frequency is set according to a classification of one or more of the first event and the second event as determined by an activation detection component (Fig. 6, elements 625 and 630, “cause the electronic device to transition from the low-power mode to an active mode in response to determining the electronic device is activated …” and col. 9, lines 30-65, “the controller may be configured to perform a check if the one or more sensors to determine if the specified conditions are met … if the conditions are not met, the high-power clock is disabled”).
Response to Arguments
Applicant's arguments filed 01/11/2022 have been fully considered but they are not persuasive.
Applicants have argued that Ganton does not disclose analyte sensor electronics circuitry adapted to “responsive to the indication, generate a control signal operable to cause the analyte sensor to gather information related to a level of an analyte”. More specifically, Applicants have argued that Ganton does not teach or suggest that responsive to the first signal, a control signal is generated “to cause the analyte sensor to gather information related to a level of an analyte in a host”, as argued on pages 9-10 of Remarks, filed 01/11/2022. 
The Examiner respectfully disagrees. While Ganton does disclose “[o]ne or both of the sensors 340, 360 may include a capacitance sensor” in col. 12, lines 4-5, Ganton further explicitly discloses “the second sensor 360 can implement various sensing mechanisms that can include but are not limited to the examples discussed below … the second sensor 360 can 
Applicants have further argued that “a measurement of a capacitance of a second capacitance sensor” does not teach “information related to a level of an analyte in a host”, as argued on page 9 of Remarks, filed on 01/11/2022.
The Examiner respectfully disagrees. As described above in the rejection, and reiterated in the arguments, the second sensor can be implemented in numerous ways, including in a glucose monitor needle. Ganton further explicitly discloses if a capacitance sensor is used of one or more needles of a glucometer, the rate of capacitance charge can be measured and compared to a threshold, as described in col. 25, lines 19-21. A rate of capacitance charge will change due to an analyte level, therefore, even if a capacitance sensor is used, the signal still contains information related to a level of analyte. Further, the instant applications disclosure recites different examples of sensing techniques of an analyte sensor in para. [0121]. In one example, U.S. Patent 6,579,690, incorporated by reference, discloses an example of a sensing technique can be an electrical signal, such as a change in capacitance (col. 5, lines 31-37). 
Applicants have further argued that Ganton cautions the reader to avoid equivocation between the second signal and glucose measurements, as argued on page 10 of Remarks, filed on 01/11/2022.
The Examiner respectfully disagrees. While Ganton discloses in one example, where the first and second sensor are a part of a subcutaneous glucometer, “the second sensor is separate 
Applicants have further argued and reiterated that Ganton does not teach or suggest the second signal includes information related to the level of the analyte in the host, therefore, Ganton does not teach generating a comparison between the level of the analyte and a condition, and further does not teach the system exits the lower power state based on the comparison, as argued on pages 11-12 of Remarks, filed on 01/11/2022.
The Examiner respectfully disagrees. As described above in the rejection, and in the response to arguments, Ganton explicitly disclose “the second sensor 360 can implement various sensing mechanisms that can include but are not limited to the examples discussed below … the second sensor 360 can include a glucose monitor needle or sense wires” in col. 12, lines 14-30. Ganton explicitly discloses that the second sensor obtains a second signal that includes information related to a level of an analyte in a host. Ganton further discloses, again, that a concentration of glucose in the body is measured via the second sensor (col. 20, lines 9-11). Ganton further explicitly discloses, “However, it will be understood that the subcutaneous glucose sensor can provide readings that can be used to validate that the electronic device is installed, activated, or in use … thus, the subcutaneous glucose sensor may also be referred to 
The response to arguments of independent claims 11, 16, 18, and 20, on pages 12-16 of Remarks, filed on 01/11/2022 are repeated as applied to claim 1 above.
Claim Rejections - 35 USC § 103 - Maintained and Modified Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganton as applied to Claim 1 above, further in view of Blackadar et al. (Pub. No. US 2013/0217979), hereinafter referred to as Blackadar.
Regarding Claim 14, Ganton discloses the method of claim 11.
However, Ganton does not explicitly disclose wherein the first condition represents a level of acceleration detected using an accelerometer.
Blackadar teaches of an apparatus to measure fitness/health metrics, for example, a blood glucose level (para. [0004] and Fig. 1C, element 154). Blackadar also teaches the apparatus includes a wake-up and power management circuit to activate one or more elements of the internal circuitry (Fig. 1C, element 150, and para. [0052]). Blackadar further teaches of a motion sensor (Fig. 1C, element 152) that when there is sufficient motion from the motion sensor, the activity monitor may be moved from a sleep mode to a wake qualify state to collect data (para. [0080] and Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ganton to have the first condition represent the level of an accelerometer. Blackadar teaches that by using a motion-detection element, the device is able to sense when the activity monitor is placed in use, and in response, activate one or more elements of the internal circuitry (para. [0052]). Blackadar further teaches that incorporating fitness and health related metrics allows . 
Response to Arguments
Applicant's arguments filed 01/11/2022 have been fully considered but they are not persuasive. 
Applicants have argued that the rejection of claim 14 incorporates the rejection to claim 1, which was argued by the applicants. The Applicants have not argued the specifics of the rejection of claim 14. The response to arguments, regarding claim 1, is reiterated.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907.  The examiner can normally be reached on Monday through Friday 8:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.W.K./Examiner, Art Unit 3791

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791